Citation Nr: 1746589	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to January 24, 2011 for cervical intervertebral disc syndrome (IVDS) with degenerative arthritis changes, status post C4-7 anterior cervical fusion.

2. Entitlement to an initial rating in excess of 20 percent since June 1, 2011 for cervical intervertebral disc syndrome (IVDS) with degenerative arthritis changes, status post C4-7 anterior cervical fusion.

3. Entitlement to an initial rating in excess of 10 percent prior to March 21, 2012 for left upper extremity radiculopathy associated with cervical intervertebral disc syndrome (IVDS) with degenerative arthritis changes, status post C4-7 anterior cervical fusion.

4. Entitlement to an initial rating in excess of 30 percent since March 21, 2012 for left upper extremity radiculopathy associated with cervical intervertebral disc syndrome (IVDS) with degenerative arthritis changes, status post C4-7 anterior cervical fusion.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1992. He was awarded the Defense Meritorious Service medal among other decoration.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted a 10 percent disability rating for cervical intervertebral disc syndrome with degenerative arthritis changes, status post C4-7 anterior cervical fusion (hereinafter "IVDS") and an initial rating of 10 percent for radiculopathy of the left upper extremity associated with IVDS. An April 2013 rating decision increased the initial rating for IVDS to 20 percent effective June 1, 2011 and the initial rating to 30 percent effective March 21, 2012 for left upper extremity radiculopathy associated with IVDS. However, as none of the ratings granted were the highest possible rating for IVDS and left upper extremity radiculopathy associated with IVDS, the appeal continues. See A.B. v. Brown, 6 Vet. App. 35 (1993). Additionally, the April 2013 rating decision additionally granted a temporary total disability rating of 100 percent for IVDS following a cervical surgery effective January 24, 2011 to June 1, 2011. As the maximum rating for service connected IVDS is awarded for that period, the matter of the rating for that period is moot and will not be addressed herein. 
 
As set forth below (in the remand portion of this decision), the Board finds that the issue of entitlement to a TDIU is on appeal.  This claim is being remanded for further evidentiary development. 
FINDINGS OF FACT

1. Prior to January 24, 2011, the Veteran's service connected IVDS was not manifest by incapacitating episodes having a total duration of at least two weeks but less than four weeks during a year, or by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or cervical range of motion less than 170 degrees.

2. Since June 1, 2011, the Veteran's service connected IVDS was not manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during a year, or by forward flexion to 15 degrees or less, or unfavorable ankylosis of the entire cervical spine.

3. A service-connected scar located on the Veteran's cervical spine is asymptomatic.

4. The Veteran is right hand dominant.

5. Prior to March 21, 2012, the Veteran's service-connected left upper extremity radiculopathy associated with IVDS was not shown to have resulted in more than mild incomplete paralysis of the median nerve. 
 
6. Since March 21, 2012, the Veteran's service-connected left upper extremity radiculopathy associated with IVDS was not shown to have resulted in more than moderate incomplete paralysis of the median nerve of the upper extremity.


CONCLUSIONS OF LAW

1. Prior to January 24, 2011, the criteria for an evaluation in excess of 10 percent for IVDS status post C4-7 anterior cervical fusion have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2016).

2. Since June 1, 2011, the criteria for an evaluation in excess of 20 percent for IVDS status post C4-7 anterior cervical fusion have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2016).

3. Prior to March 21, 2012, the criteria for an evaluation in excess of 10 percent for left upper extremity radiculopathy associated with IVDS have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Code 8515 (2016).

4. Since March 21, 2012, the criteria for an evaluation in excess of 30 percent for left upper extremity radiculopathy associated with IVDS have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated March 2010. The Veteran has not alleged prejudice with regard to notice. "Absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Thus, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, private medical treatment records, and Social Security Administration records. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds that there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2016). Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support. 38 C.F.R. § 4.10 (2016). 

In evaluating musculoskeletal disorders of the spine, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. 38 C.F.R. §§ 4.40 and 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The United States Court of Appeals for Veterans' Claims (the Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016). Johnson v. Brown, 9 Vet. App. 7 (1996). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between joint motion pain and pain that actually places additional limitation of the particular range of motion.

Disability of the musculoskeletal system is the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The examination upon which ratings are based must adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2016).

Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id. The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted. Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Increased Rating - IVDS

The Veteran contends that he is entitled to an initial rating in excess of 10 percent prior to January 24, 2011 for IVDS and entitled to a rating in excess of 20 percent since June 1, 2011. He specifically contends that his IVDS symptoms are more severe than reflected by his current evaluations.

Prior to January 24, 2011, the Veteran was rated at 10 percent disabled for his service-connected IVDS, and since June 1, 2011 the Veteran has been rated at 20 percent disabled for service-connected IVDS, rated under Diagnostic Code 5243 of 38 C.F.R. § 4.71a. The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine and provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016). 

The General Rating Formula for rating disability of the spine is as follows: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the cervical spine affected by residuals of injury or disease. Unfavorable ankylosis of the entire cervical spine, assign a 40 percent rating. Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire spine, assign a 30 percent rating. Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis, assign a 20 percent rating.  Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height, assign a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities. . . separately, under an appropriate diagnostic code.  Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Normal combined range of motion of the spine is 340 degrees. These normal ranges of spinal motion are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire spine, or the entire spine. . . is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides as follows: with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted. With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted. With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Relevant medical evidence includes private medical treatment records which reflect the Veteran's consistent complaints of back pain for the entirety of the appeal period. The treatment records are silent concerning the level of severity of the disability.  

During a VA examination dated October 2010, the Veteran reported a moderate pain level exacerbated by physical activity and functional impairment during flare-up consisting of pain upon standing, sitting, laying down, or bending over. The Veteran did not report seeking medical treatment for his cervical spine pain, being hospitalized for his cervical pain, or having any episodes of incapacitation within the past twelve months. The examiner found no evidence of radiating pain upon movement, muscle spasm, tenderness, guarding, weakness, and no ankylosis of the cervical spine. Forward cervical flexion measured 45 degrees with repetitive range of motion possible. Finally, though the examiner found no motor weakness of the cervical spine upon further neurological examination, he did find evidence of cervical IVDS. 
   
A March 2012 VA examination reflects the Veteran's reports of neck pain, weakness, and fatigue. The examiner measured cervical forward flexion at 30 degrees, cervical forward flexion after repetitive use testing at 30 degrees, and no objective evidence of painful motion during range of motion examinations. The examiner further found functional loss after repetitive use to include weakened movement, excess fatigability, and pain on movement. The Veteran had normal muscle strength and reflex. The examiner additionally found that the Veteran had no incapacitating episodes over the past twelve months due to IVDS, and that there were no other neurologic abnormalities related to IVDS. Finally, the examiner found that the Veteran's IVDS impacted his ability to work as it created functional limitation due to chronic neck pain and stiffness.  

An October 2016 VA examination the Veteran reported flare-ups of his IVDS which happened more frequently as time progressed. The examination was conducted during a flare-up, and the examiner observed pain on motion and a cervical forward flexion of 30 degrees. The examiner measured cervical forward flexion at 30 degrees, and noted the reduced range of motion contributed to functional loss. He also noted of pain on weight bearing and pain noted during examination. Finally, the examiner found no ankylosis of the spine or other neurological abnormalities related to IDVS, and he found no incapacitating episodes within the past twelve months. The examiner opined that the IVDS impacted the Veteran's ability to work by making it difficult to drive.   

A March 2017 VA examination also reflects the Veteran's reports of IDVS flare-ups which he described as happening frequently and interfering with his driving, household chores, and reaching for objects. The examiner measured cervical forward flexion at 25 degrees and noted pain on examination. Cervical forward flexion after repeated range of motion was measured at 20 degrees. The examiner did not find ankylosis of the spine, other neurologic abnormalities related to IVDS and no incapacitating episodes within the past twelve months. Finally, the examiner opined that the disability impacted the Veteran's ability to work as it left him unable to move his neck more than a few times and caused pain.  

Under the General Rating Formula, the Board finds that prior to January 24, 2011 the evidence does not support the assignment of a rating in excess of 10 percent. As noted above, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees. Prior to January 24, 2011 the evidence of record does not reflect a range of motion indicative of a 20 percent rating. At the October 2010 VA examination the Veteran's cervical forward flexion measured 45 degrees, and there was no evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour. Therefore, a disability rating in excess of 10 percent prior to January 24, 2011 is not warranted.    
Further, since June 1, 2011, the evidence does not support the assignment of a rating in excess of 20 percent. As previously noted, a 30 percent evaluation is warranted where there is forward flexion of the spine of 15 degrees or less; or, unfavorable ankylosis of the entire spine. The Board finds the comprehensive evidence of record does not reflect a range of motion indicative of a 30 percent disability rating. The most decreased cervical spine forward flexion was in March 2017, which reflected 25 degrees and 20 degrees after repetitive use. Moreover, there were no findings of ankylosis at any time, or the functional equivalent thereof. Therefore, a disability rating in excess of 20 percent since June 1, 2011 is not warranted.

It is necessary to consider, along with the schedular criteria, functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07. The evidence includes the Veteran's complaints of cervical back pain and limited motion. The Veteran states that his disability is manifested by functional limitation due to pain on motion. The VA examination reports include the Veteran's report of pain with range of motion testing. However, even accounting for any limitations of his range of motion due to pain, the Veteran's range of motion still exceeds that which is required for a 20 percent disability rating prior to January 24, 2011 and a 30 percent rating since June 1, 2011. See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment. There is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain. 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a. 

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for IVDS used for evaluating incapacitating episodes. The Veteran's cervical spine disability has not been shown to have resulted in any incapacitating episodes (requiring bed rest/treatment prescribed by a physician) as necessary for a compensable rating under the Formula for Rating IVDS Based on Incapacitating Episodes. As such, a higher disability rating under Diagnostic Code 5243 is not warranted. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether a separate compensable disability rating is warranted based upon a neurologic disability related to the Veteran's spine. The evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected spine disability. The Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected spine disability other than the already service-connected disabilities for which separate ratings are provided and currently in effect.

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his service-connected IVDS disability. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). He is also credible in his reports of symptoms and their effect on his activities. He is not however competent to identify a specific level of disability of his disability according to the appropriate Diagnostic Code. Such competent evidence concerning the nature and extent of the Veteran's service-connected IVDS disability has been provided by VA medical professionals who have objectively examined him. The medical findings directly address the criteria under which the disability is evaluated. The Board finds these clinical records to be competent, objective, and probative evidence of record, and therefore, they are accorded greater weight than the Veteran's subjective complaints of increased symptomatology. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

As such, a disability rating in excess of 10 percent prior to January 24, 2011 and a disability rating in excess of 20 percent since June 1, 2011 for the Veteran's IVDS under Diagnostic Code 5243 is not warranted. In reaching this conclusion, the Board also notes that the evaluations of record reflect that a service-connected scar related to the Veteran's IVDS remains asymptomatic. As such, a separate compensable rating for this scar is not warranted. See 38 C.F.R. § 4.118.

B. Increased Rating - Radiculopathy

The Veteran contends that the symptoms his upper left extremity radiculopathy associated with IVDS are more severe than is reflected by his current disability rating. He is currently rated under Diagnostic Code 8515. Under Diagnostic Code 8515, for the dominant extremity, a 10 percent rating is assigned for mild incomplete paralysis of the median nerve; a 30 percent rating requires moderate incomplete paralysis; and a 50 percent rating requires severe incomplete paralysis. A 70 percent disability rating requires complete paralysis with the hand inclined to the median side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances. See 38 C.F.R. § 4.124a , DC 8515. Under DC 8515, for the non-dominant extremity, a 10 percent rating requires mild incomplete paralysis of the median nerve. A 20 percent rating requires moderate incomplete paralysis. A 40 percent rating requires severe incomplete paralysis. A 60 percent disability rating requires complete paralysis with the hand inclined to the median side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances. See 38 C.F.R. § 4.124a, DC 8515.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Private medical treatment records reflect complaints of pain and numbness in the upper left extremity but are silent as to any other detail of the severity of the disability. 

At the October 2010 VA examination, the examiner noted the sensory function of the left hand was decreased. The examiner found a sensory deficit of the left lateral forearm, left index finger, and left lateral long finger. The examiner diagnosed radiculopathy of the left upper extremity.

The March 21, 2012 VA examination reflects the Veteran's reports of numbness and tingling over the left hand. The examiner found the Veteran had moderate intermittent pain and numbness of the left upper extremity. The examiner opined that there was no functional loss as a result of radiculopathy to include grasping and manipulation. The examiner noted that the weakness and pain over the left hand created functional limitation and impacted the Veteran's ability to work. 

At the October 2016 VA examination, the Veteran reported weakness and persistent numbness in the left hand over the years which worsened in the second and fourth upper left extremity digits. The Veteran also reported not being able to open a jar or bottle, hold a glass, or continue to golf. The examiner confirmed the Veteran's dominant hand is his right hand. The examiner found moderate constant pain of the left upper extremity and severe intermittent pain and parasthesias and/or dysesthesias of the left upper extremity. The overall severity of the left upper extremity radiculopathy was noted as moderate. The examiner opined that the upper left extremity radiculopathy impacted the Veteran's ability to work by making it difficult to hold objects.   

At the March 2017 VA examination, the Veteran again reported weakness and persistent numbness in the left hand over the years which worsened in the second and fourth upper left extremity digits. The examiner found moderate parasthesias and/or dysesthesias and numbness of the left upper extremity. The overall severity of the left upper extremity radiculopathy was noted as moderate. The examiner also found the Veteran's left hand and fingers to have decreased sensation to light touch. 

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to March 21, 2012 because he did not exhibit more than mild incomplete paralysis of the left upper extremity. As noted above, during the appeal period the Veteran has complained of pain, numbness, and tingling in his upper left extremity. As an initial matter, the Veteran has not exhibited muscle atrophy in his upper left extremity or complete paralysis of the median nerve at any point during the appeal period. As such, ratings of 60 percent or 80 percent are not warranted. Additionally, the Veteran has not exhibited severe incomplete paralysis of the median nerve affecting the upper left extremity at any point during the applicable appeal period. During his October 2010 VA examination the Veteran experienced only a sensory deficit in his left upper extremity, which is more closely categorized as a mild incomplete paralysis. Prior to March 21, 2012, no medical evidence suggests that the Veteran experienced any moderate or severe symptoms of incomplete paralysis of the left upper extremity which would warrant a disability rating in excess of 10 percent.

The Board also finds that the Veteran is not entitled to a rating in excess of 30 percent since March 21, 2012. At the March 21, 2012 VA examination, the Veteran exhibited moderate incomplete paralysis of the left upper extremity including moderate intermittent pain and numbness. At the October 2016 and March 2017 VA examinations, he was noted to suffer moderate paresthesias and/or dysesthesias and numbness of the left upper extremity with an overall severity assessed as moderate. 

The Board additionally notes that a 30 percent rating is only applicable when a dominant upper extremity suffers moderate incomplete paralysis. Here, the Veteran is right hand dominant, yet the RO rated his upper left (non-dominant) extremity at 30 percent disabling. However, as the RO has already granted the Veteran a higher rating, the Board will not reduce that evaluation on appeal. Thus, based on the Veteran's reports, the physical examination findings and the Veteran's history, the Board finds the Veteran is not entitled to a rating in excess of 30 percent since March 21, 2012. 

In summary, the Veteran's upper left extremity symptomatology showed no more than sensory loss with pain, numbness, and tingling during the appeal period. Thus, the radicular symptoms in the left lower extremity are intermittent and wholly sensory in nature, and 38 C.F.R. § 4.124a  provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. In consideration of the foregoing, the Board finds that prior to March 21, 2012 the upper left extremity radiculopathy more closely approximates neuritis, neuralgia, or incomplete paralysis of the median nerve that is mild in degree, and since March 21, 2012, the upper left extremity more closely approximates moderate neuritis, neuralgia, or incomplete paralysis of the median nerve. The Board finds that a rating in excess of 10 percent prior to March 21, 2012 and a rating in excess of 20 percent since March 21, 2012 is not warranted.

Finally, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  

ORDER

Entitlement to an initial rating in excess of 10 percent prior to January 24, 2011 for cervical intervertebral disc syndrome (IVDS) with degenerative arthritis changes, status post C4-7 anterior cervical fusion is denied.

Entitlement to an initial rating in excess of 20 percent since June 1, 2011 for cervical intervertebral disc syndrome (IVDS) with degenerative arthritis changes, status post C4-7 anterior cervical fusion is denied.

Entitlement to an initial rating in excess of 10 percent prior to March 21, 2012 for left upper extremity radiculopathy associated with cervical intervertebral disc syndrome (IVDS) with degenerative arthritis changes, status post C4-7 anterior cervical fusion is denied.

Entitlement to an initial rating in excess of 30 percent since March 21, 2012 for left upper extremity radiculopathy associated with cervical intervertebral disc syndrome (IVDS) with degenerative arthritis changes, status post C4-7 anterior cervical fusion is denied.

REMAND

A claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be properly before the Board if such a claim is alleged or raised by the record.  Here, the Veteran indicated in correspondence dated December 2010 and January 2011 that his service-connected disabilities impair his employment ability. See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Additionally, several VA examiners have noted that the Veteran's service-connected disabilities impact his ability to work. Accordingly, the Board finds that a VA examination is necessary to determine if the Veteran's service-connected disabilities, singularly or in any combination with each other, have rendered him unable to maintain gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the functional impairment of his service-connected disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  

The examiner is asked to discuss specifically the functional effects caused solely by the Veteran's service-connected disabilities-to IVDS, radiculopathy of the left upper extremity, fracture of humerus status post supraspinatus tendon repair, degenerative disk disease of L5-S1, hiatal hernia also claimed as GERD, recurrent prostatis and epididymitis and benign prostatic hypertrophy, seizure disorder, radiculopathy of the left lower extremity, residual scar of cervical fusion surgery, post chip fracture fibular tip of the left ankle, nondisplaced fracture of left nasal bone, blunt trauma to abdomen with liver laceration, laceration of the face, and headaches. In this regard, the examiner is specifically instructed to consider and discuss the Veteran's reports of being unable to work due to the pain connected with his service-connected disabilities.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing all indicated development, the issue of entitlement to a TDIU should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to report for a VA medical examination may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


